DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 Response to Amendment
The amendment filed 02/15/2022 has been entered. Independent claims 1, 13, and 19 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, and its dependent claims 2-3 and 6-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tab" in the limitation reciting "...and wherein the tab extends through the opening...".  There is insufficient antecedent basis for this limitation in the claim because “a first tab” was introduced, but it is not clear whether “the tab” later in claim 1 refers back to this first tab or to some other second, etc., tab. 

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6, 13, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wang et al. (US 2011/0091753 A1, cited as "B3" in the 01/17/2020 IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (US 2011/0091753 A1, cited as "B3" in the 01/17/2020 IDS) in view of Doi et al. (JP 2000156210 A, with citations below to a machine translation attached to the present Office action).
Regarding claim 1, Wang teaches a button cell battery (rechargeable lithium ion button cell battery, Wang abstract) comprising:
a casing comprising (sealed housing, Wang [0025]):
an inner casing (inner casing 1, Wang [0038], Fig. 5);
an outer casing (outer casing 3, Wang [0038], Fig. 5) that at least partially surrounds the inner casing (sidewalls of 3 surround sidewalls of 5 per Wang Fig. 5), wherein together the outer casing and the inner casing define an internal volume (inner volume of battery housing, Wang [0019] and Fig. 5);
a core (round/oval roll, Wang [0039] and fig. 7) disposed in the internal volume (Wang fig. 5), the core comprising:
a first electrode (cathode electrode 4, Wang [0039]);
a second electrode (anode electrode 6, Wang [0039]);
at least one separator layer (separator 6, Wang [0039]) disposed between the first electrode and the second electrode (6 spiral round with 4 and 5 per Wang [0039] and fig. 5) ; and
a first tab (tab 7, Wang [0039] and fig. 7) having a first end and a second end (Wang Fig. 5), wherein the first end is attached to one of the first electrode and the second electrode (upper end of tab 7 extending from cathode 4, Wang [0039], figs. 5 and 7) and the second end is attached to one of the outer casing and the inner casing (lower end of tab 7 connected via aluminum flake 10 and/or welding to cathode/outer casing 3, Wang [0039] and fig. 5); and
a grommet (insulation gasket 2, Wang [0038]) disposed at least partially between the inner casing and the outer casing (2 between 1 and 3 per Wang Fig. 5), the grommet comprising an opening disposed in a bottom wall of the grommet (opening between inwardly folded bottom edges of gasket 2, see annotation below of Wang fig. 5) where the bottom wall of the grommet is solid other than the opening (left and right inwardly folded edges of gasket 2 are solid per Wang Fig. 5 as annotated below, and since gasket is made of polypropylene per Wang [0038]), wherein the core is separated from one of the outer casing and the inner casing by the grommet (electrode roll separated from bottom 3a of outer casing 3 by inwardly folded edges/bottom wall of insulation gasket 2 and upwardly extending sidewalls of gasket 2 separate electrodes from vertical walls 3b, Wang fig. 5), and wherein the tab extends through the opening (tab 7 extends downwardly through the opening of gasket 2, Wang fig. 5 – see annotations below); 

    PNG
    media_image1.png
    405
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    546
    media_image2.png
    Greyscale

wherein the grommet further includes a sidewall attached to and extending upwards relative to an outer periphery of the bottom wall of the grommet (annular sidewalls of insulation gasket 2 extending in up-down direction of Wang Fig. 5);
wherein the grommet bottom wall is disposed between a lower surface of the outer casing and a lower surface of the inner casing (inwardly folded edges of gasket 2 forming grommet bottom wall are disposed between bottom-most edge of inner casing 1’s sidewalls 1c and outer casing 3’s flat bottom 3a, Wang Fig. 5 and annotation below), and the grommet sidewall is disposed between an outer surface of a sidewall of the inner casing and an inner surface of a sidewall of the outer casing (sidewall of gasket 2 located between vertical sidewalls 1c and 3b, Wang fig. 5 and [0038]; see also annotation below); and

    PNG
    media_image3.png
    291
    644
    media_image3.png
    Greyscale

wherein the grommet is arranged to seal the inner casing and the outer casing (press the gasket firmly on the inner casing shoulder to complete the seal of the battery, Wang [0023]), insulate the inner casing from the outer casing (2 is between 1 and 3, Wang fig. 5), and insulate the core from the outer casing (insulation gasket 2 with sealant is crimped to seal electrode roll inside the housing of inner/outer casing per Wang [0038-0039]; insulation gasket insulates and seals, Wang [0023] and Fig. 5).

Regarding claim 13, Wang teaches a method of assembly (inserting electrode roll into casing, Wang [0050]) for a button cell battery (Lithium-Ion button cell battery, Wang [0002]), the button cell battery comprising 
an active core (spiral wound electrodes roll, Wang [0034, 0039] and Fig. 7), 
an inner casing defining an upper cavity (inner casing 1 at top in Wang Fig. 5, [0038]), 
an outer casing defining a lower cavity (outer casing 3 at bottom in Wang Fig. 5, [0038]), and 
a grommet (insulation gasket 2, Wang [0038]) that is configured to separate the active core from the outer casing (inwardly extending bottom edges of gasket 2 separate electrode roll from flat bottom 3a of outer casing 3 while upwardly extending sidewalls of gasket 2 separate electrodes from vertical walls 3b, see Wang Fig. 5), the grommet comprising an opening disposed in a bottom wall of the grommet (opening between inwardly folded bottom edges of gasket 2, see above annotations of Wang Fig. 5 in regards to claim 1) where the bottom wall of the grommet is solid other than the opening (left and right inwardly folded edges of gasket 2 are solid per Wang Fig. 5 as annotated above in regards to claim 1, and since gasket is made of polypropylene per Wang [0038]), and a sidewall attached to an extending upwards relative to an outer periphery of the bottom wall of the grommet (sidewall of gasket 2 located between vertical sidewalls 1c and 3b and is attached to folded bottom wall portions, Wang fig. 5 and [0038]; see also annotations above in regards to claim 1), 
the method comprising:
inserting the active core into one of the upper cavity and the lower cavity (inserting electrode roll into casing, Wang [0050]), the active core comprising a stack (electrodes layered/stacked with separator and wound, Wang [0039, 0041, 0050]), the stack comprising a first electrode and a second electrode (cathode 4 and anode 5, Wang [0039]);
inserting a tab through the opening in the grommet (tab 7 extends downward through opening within gasket 2 at bottom, Wang Fig. 5), wherein a first end of the tab is attached to one of the first electrode and the second electrode (tab 7 extending from cathode 4, Wang [0039] and fig. 7);
fitting the inner casing to the outer casing (sealed housing comprises an inner casing and an outer casing, Wang [0023]; fig. 5 shows fitting of inner casing 1 within outer casing 3), wherein the grommet separates the inner casing from the outer casing (insulation gasket is positioned between said inner casing and said outer casing, Wang [0023] and fig. 5);
sealing the inner casing and the outer casing with the grommet (press the gasket firmly on the inner casing shoulder to complete the seal of the battery, Wang [0023]);
insulating the inner casing from the outer casing with the grommet (insulation gasket between inner/outer casings, Wang [0023] and fig. 5); and
insulating the core from the outer casing with the grommet (electrode roll of electrodes 4 and 5 is insulated from bottom 3a of outer casing 3 by inwardly folded bottom edges/bottom wall of insulation gasket 2 and from sidewalls 3b of gasket 2 vertical portions per Wang Fig. 5).

Regarding claim 19,  Wang teaches a button cell battery (Lithium-Ion button cell battery, Wang [0002]) comprising:
a casing comprising (sealed housing, Wang [0025]):
an inner casing (inner casing 1, Wang [0038], Fig. 5);
an outer casing (outer casing 3, Wang [0038], Fig. 5) that at least partially surrounds the inner casing (sidewalls of 3 surround sidewalls of 5 per Wang Fig. 5), wherein together the outer casing and the inner casing define an internal volume (inner volume of battery housing, Wang [0019] and Fig. 5);
a core (spiral wound electrodes roll, Wang [0034, 0039] and Fig. 7) disposed in the internal volume (Wang [0038-0039] and fig. 5);
a first tab (tab 7, Wang [0039] and fig. 7) configured to electrically couple a portion of the core (tab 7 extending from cathode 4, Wang [0039]) to one of the inner casing and the outer casing (tab 7 attached to outer casing 3 via aluminum flake 10, Wang Fig. 5 and ; and
a grommet (insulation gasket 2, Wang [0038]) disposed within the internal volume between the core and at least one of the outer casing and the inner casing (gasket 2 is between electrode roll and outer casing 3 at sidewalls and inwardly folded bottom per Wang Fig. 5);
wherein the grommet comprises an opening disposed in a bottom wall of the grommet (opening between inwardly folded bottom edges of gasket 2, see above annotations of Wang Fig. 5 in regards to claim 1) where the bottom wall of the grommet is solid other than the opening (left and right inwardly folded edges of gasket 2 are solid per Wang Fig. 5 as annotated above in regards to claim 1, and since gasket is made of polypropylene per Wang [0038]), and wherein the first tab extends through the opening (tab 7 extends downwardly through the opening of gasket 2, Wang fig. 5 – see annotations above in regards to claim 1);
wherein the grommet includes a sidewall attached to and extending upwards relative to an outer periphery of the bottom wall of the grommet (sidewall of gasket 2 located between vertical sidewalls 1c and 3b and is attached to folded bottom wall portions, Wang fig. 5 and [0038]; see also annotations above in regards to claim 1), and wherein:
the grommet is arranged to seal the inner casing and the outer casing (press the gasket firmly on the inner casing shoulder to complete the seal of the battery, Wang [0023]),
the grommet is configured to electrically insulate the outer casing from the inner casing (insulation gasket 2 is between casings 1 and 3, Wang fig. 5), the grommet is configured to electrically insulate the core from one of the outer casing and the inner casing (electrode roll of electrodes 4 and 5 is insulated from bottom 3a of outer casing 3 by inwardly folded bottom edges/bottom wall of insulation gasket 2 and from sidewalls 3b of gasket 2 vertical portions per Wang Fig. 5), and
the grommet is configured to electrically insulate a portion of the first tab from the core (inwardly folded bottom edge of insulation gasket 2 insulates tab 7 from bottom of electrode roll at bottom left of Wang Fig. 5).


It is Examiner’s position that Wang discloses every feature recited by instant claims 1, 13, and 19 as cited above.
An alternative rejection is provided below to promote compact prosecution, in which an alternative interpretation of the Wang reference is explained in line with the instant application’s inventive concept:
In the alternative, regarding the instant claims 1, 13, and 19 limitation of “the grommet comprising an opening disposed in a bottom wall of the grommet where the bottom wall of the grommet is solid other than the opening … wherein the first tab extends through the opening”, Examiner again points to Wang Fig. 5 and specifically element 11, which is an insulation washer per Wang [0042]. Wang [0027, 0042] teach the use of adhesive insulation washer to provide extra insulation between the wound electrode assembly and battery casing to further aid in preventing short-circuit, thus providing additional reliability and safety of the overall battery. Wang teaches in [0027, 0042, 0050] that the insulation washer 11 can be attached to aluminum flake 10 at the bottom of the battery as shown in Fig. 5; Wang teaches in [0038-0039] that the insulation gasket 2 is coated with battery sealant and that aluminum flake 10 is pressed by insulation gasket 2. Thus, adhesive insulation washer 11 and sealant-coated insulation gasket 2 are connected via aluminum flake 10; see also Wang figure 5. Further, Wang Figs. 5 and 7 as well as [0038-0039] teach that electrode tab 7 projects downward through an opening between insulation washer 11 and insulation gasket 2 along the left-bottom side of the battery as shown. Wang [0027] teaches the insulation washer being made of insulating polymeric material and teaches in [0038] that insulation gasket 2 is made of polypropylene; thus, polypropylene would be an appropriate material for both insulation washer 11 and gasket 2.
Doi, which is analogous in the art of battery gaskets, teaches polypropylene material for use as battery gaskets and teaches such having high workability and moldability (Doi abstract and [0008-0009]). Doi teaches in ~[0015] (on translation page 2) a gasket for use of electrical insulation and teaches the gasket shape that can be circular and is formed by hollowing out the center and bending the outer end. Doi ~[0021-0024] (translation page 3) teaches polypropylene as a preferable material useful with desired moldability. Doi [0033, 0077] teach that integral molding of the insulating gasket within a thin battery improves accuracy and mass production, while Doi ~[0032] (translation page 3) teaches that a moldable gasket is beneficial to integrally form with a battery case in order to achieve desired gasket shape and size.
Thus, it would have been obvious to a person having ordinary skill in the art to apply the teachings of Doi that polypropylene is a gasket material with high moldability and that it is beneficial in mass-production to integrally form gaskets of desired shapes – such as those which are circular with bent outer ends and central hollows, as also taught by Doi – to modify the insulation components of Wang (namely the insulation gasket 2 and insulation washer 11) to be integrally formed into a single polypropylene piece having a circular outer shape with bending on one end and a hollow opening formed therein. An integrally-formed singular gasket/grommet of such a shape would replace the two-piece gasket and washer of Wang while still providing desired insulation and short-circuit prevention as necessary within the Wang battery and still have the opening along the bottom wall to allow extension of the electrode tab to connect with the lower casing. A person having ordinary skill in the art would have been motivated to make such a modification in order to improve mass-production of the battery grommet as taught by Doi by streamlining the number of pieces needed within the battery. Applying a known technique (i.e., integrally molding a polypropylene insulation gasket into a desired shape as taught by Doi) to a known device (i.e., to serve as an insulation grommet within Wang) ready for improvement to yield predictable results supports a conclusion of obviousness per MPEP 2143 I D.
When gasket 2 and insulation washer 11 of Wang Fig. 5 are integrally formed via the teachings of Doi, the overall shape of the resultant grommet would meet the instant claim limitation of “the grommet comprising an opening disposed in a bottom wall of the grommet where the bottom wall of the grommet is solid other than the opening wherein the core is separated from one of the outer casing and the inner casing by the grommet, and wherein the tab extends through the opening” since the only opening would be in the left bottom of Wang Fig. 5, as annotated below, and since the bottom portion (of former washer 11, combined with gasket 2 in the modification) provides further insulation/short-circuit protection between the active electrode core and the lower/outer casing.

    PNG
    media_image4.png
    678
    953
    media_image4.png
    Greyscale

Thereby, claims 1, 13, and 19 are alternately rendered obvious over Wang as modified by Doi.

	Regarding claim 3, Wang (or alternately, modified Wang) teaches the limitations of claim 1 above and teaches the first tab is welded to one of the outer casing and the inner casing (tab 7 can be welded to aluminum flake 10 connected to casing 3 or can be directly welded onto outer casing 3 for reliable connection, Wang [0039] and Figs. 5, 8)

Regarding claim 6, Wang (or alternately, modified Wang) teaches the limitations of claim 1 above and teaches the grommet is configured to seal a gap between the inner casing and the outer casing (insulation gasket coated with battery sealant, crimping of gasket between inner/outer casings to seal battery; Wang [0023, 0038]).

Regarding claim 15, Wang (or alternately, modified Wang) teaches the limitations of claim 13 above and teaches folding an upper edge of the outer casing over the grommet and the inner casing (outer casing mechanically crimped; Wang abstract [0023, 0038, 0051] and top of Fig. 5 showing outer casing 3 crimped/folded over grommet 2 and inner casing 1).

Claim Rejections - 35 USC § 103
Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (or, alternately, Wang in view of Doi) as applied to claims 1 and 13 above, and further in view of Gardner et al. (US 2009/0029240 A1).
Regarding claim 2 and claim 14, Wang (or alternately, modified Wang) teaches the limitations of claims 1 and 13 above but fails to explicitly teach that the opening is a rectangular slot.  
Gardner, which is analogous in the art of insulating electrode cores from battery cases, teaches conductive tabs extending from end faces of a spirally wound electrode assembly (Gardner abstract and figure 1) and teaches insulation discs (3, Gardner [0062], fig. 7) insulating the electrode assembly from battery case end caps to prevent short-circuiting (1 and 5, Gardner [0043-0044] and Fig. 1) with rectangular slots in the insulation disc allowing only conducting tabs to pass through at locations needed to connect to end terminals (Gardner [0061-0061] and Fig. 7). Gardner [0044, 0062, 0076] teaches such configuration of the rectangular arced slots is beneficial to insulate not only the jellyroll electrode assembly from the end caps but also the conductive tabs from the jellyroll to prevent short-circuiting caused by unintended contact between opposite polarity tabs and electrodes within the roll.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the opening of the insulating grommet bottom wall of Wang (or modified Wang) to have the arced rectangular shape as taught by Gardner to allow only the thin tab to pass through where needed with the motivation preventing unintentional contact of the tab with the opposite-polarity electrode within the active core while still achieving contact of the tab to the lower/outer casing and maintaining insulation between the core and casing. Furthermore, changes in shape are a matter of design choice per MPEP 2144.04 IV B.
Thus, the instant claims 2 and 13 are rendered obvious.

Claim(s) 7-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (or, alternately, Wang in view of Doi) as applied to claims 1 and 13 above, and further in view of D. Kim (US 2009/0098445 A1, cited as "A58" in the IDS dated 09/11/2019 and cited within the previous Office actions).
Regarding claim 7, claim 10, and claim 16, Wang (or alternately modified Wang) teaches the limitations of claims 1 and 13 above but fails to teach the core/stack further comprising a mandrel, wherein the first electrode, the second electrode, a first separator layer, and a second separator layer are arranged in a stack, wherein the first separator layer and the second separator layer are disposed on opposite sides of the first electrode or second electrode, wherein the stack is wound in a spiral configuration around the mandrel, nor the method further comprising welding the first electrode to a mandrel; and winding the stack in a spiral configuration around the mandrel to form the active core.
Instead, Wang teaches that electrodes 4 and 5 layered with separator 6 therebetween to form a stack, and wound into a roll by a winding machine (Wang [0039, 0040, 0050] and Figs. 5-7).
D. Kim, which is analogous in the art of secondary battery assemblies, teaches a wound electrode assembly/core (jelly-roll assembly 20, D. Kim [0038] and Figs. 1-2) and specifically teaches a mandrel (center pin 18, D. Kim [0044] and Figs. 2-4), wherein the first electrode and the second electrode (two electrodes 25, D. Kim [0010, 0038]), a first separator layer and a second separator layer (separators 21 and 23, D. Kim [0010, 0038]) are arranged in a stack (electrodes and separators stacked and wound, D. Kim [0038]), wherein the first separator layer and the second separator layer are disposed on opposite sides of the first electrode or second electrode (separators are between electrodes, D. Kim [0010, 0038]), wherein the stack is wound in a spiral configuration (electrodes and separators stacked and wound, D. Kim [0038]) around the mandrel to form the active core (wound electrode assembly 20 is around center pin 18, D. Kim Fig. 2), and teaches the method further comprising welding the first electrode to the mandrel (welding rod connects electrode tab and center pin, D. Kim [0043-0044]). 
D. Kim teaches that two separator layers are employed to prevent short-circuiting between the two electrodes (D. Kim [0010, 0038]) and teaches that the center pin 18 serves connect to battery can 10 so that a current can flow therethrough (D. Kim [0044]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrode core of Wang (or modified Wang) to include two separators instead of one as taught by D. Kim with the motivation of preventing short-circuiting between the two electrode layers once wound and to further employ the use of a mandrel connected to an electrode and to the battery can/casing to allow for currently flow between the two (as taught by D. Kim) and thus the creation of another terminal in the casing (which is known and necessary for a button cell). Though Wang teaches second tab 13 projecting upwards to attach to inner casing (Wang [0039] and figs. 5, 7), the mandrel would have been found obvious to serve a substitute or redundant means of connection to achieve the objective of electro-conductively connecting the second electrode within the core to the upper/second polarity casing/terminal opposite the lower/first polarity casing/terminal; see also MPEP 2143 I B-C.
Although D. Kim does not teach the order of the steps as first welding the first electrode to a mandrel, and then winding the stack in a spiral configuration around the mandrel (i.e., wherein the first electrode is welded to the mandrel before winding the stack about the mandrel), it would have been within the ambit of one with ordinary skill in the art to first connect the electrode to the center pin via the welding rod then secondly wind the stacked assembly and expect an analogous resultant battery core. It has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04).
Therefore, all limitations of claims 7, 10, and 16 are rendered obvious.

Regarding claim 8, Wang (or alternately modified Wang) teaches the limitations of claim 7 above and teaches a height of the mandrel parallel to an axis of the mandrel is greater than a height of the stack parallel to the axis of the mandrel (center pin 18 shown as taller than wound electrode/separator stack in D. Kim Figs. 1 and 3, at least by the height of bottom layer 13b; additionally, Wang Fig. 7 teaches conductive tab 13 located at the winding core and extending farther in up-down height direction than electrode roll).

Regarding claim 9, Wang (or alternately modified Wang) teaches the limitations of claim 7 above and teaches a height of each of the first separator layer and the second separator layer parallel to an axis of the mandrel is greater than a height of both the first electrode and the second electrode parallel to the axis of the mandrel (D. Kim Figs. 1 and 3 show that separators 21 and 23 extend beyond electrodes 25 in the height direction at both the upper and lower ends of the assembly 20; additionally, Wang agrees in Fig. 5 showing separator 6 extending farther in up-down height direction than electrodes 4 and 5 within roll).

Regarding claim 11, Wang (or alternately modified Wang) teaches the limitations of claim 10 above and teaches wherein the first electrode is an anode (electrode 4 is cathode per Wang [0039] but “cathode” and “anode” can be rearranged per Wang [0046]) of the button cell battery and the second electrode is a cathode of the button cell battery (electrode 5 is anode per Wang [0039] but “cathode” and “anode” can be rearranged per Wang [0046]). Note: this is an opposite embodiment from that of claim 12.
Furthermore, and supported by Wang [0046], a person with ordinary skill in the art would find it obvious to arrange the order of electrodes within the casing of Wang in either arrangement (i.e., that of instant claim 11 or 12) to best fit within the design constraints. That is, the “first” or “second” electrode could serve as either the anode or cathode depending on which polarity of terminal was desired at the inner versus outer casings of the button cell. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art, and it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device (see MPEP 2144.04).

Regarding claim 12, Wang (or alternately modified Wang) teaches the limitations of claim 10 above and teaches wherein the first electrode is a cathode (cathode electrode 4, Wang [0039] and Fig. 5) of the button cell battery and the second electrode is an anode (anode electrode 5, Wang [0039] and Fig. 5) of the button cell battery. Note: this is an opposite embodiment from that of claim 11.

Regarding claim 17 and claim 18, Wang (or alternately modified Wang) teaches the limitations of claim 16 above but fails to explicitly teach welding the mandrel to the inner casing nor welding the mandrel to the outer casing. Claims 17 and 18 are opposite embodiments from one another.
D. Kim does teach in [0044] that metal center pin/mandrel 18 is electrically conductive, allowing current flow therethrough, and teaches the mandrel being disposed in the center hole of assembly 20, corresponding to the shape and location of a hole in insulation layer 13 which the mandrel could also be disposed through (see D. Kim Fig. 2) before insertion into the battery can 10. Additionally, D. Kim teaches in [0044] that welding is a known method to electrically connect components to the center pin. 
Wang teaches in [0039] and Figs. 5 and 8 that the inner and outer casings 1 and 3 have flat areas 1a and 3a which serve as opposite polarity terminals for electrical connection to a load and that conductive tabs 13 and 7 from opposite polarity electrodes 5 and 4 are conductively connected to the flat terminals via welding for reliable connection.
Since one of the inner/outer casings was already welded to a tab of one electrode to form one electrical terminal in regards to claim 13 above, a person with ordinary skill in the art would have recognized that a second opposite polarity terminal was also necessary to produce a functional two-terminal button battery (and per the teaching of Wang [0039, 0046]). With this motivation, and with the knowledge from the above teachings that the mandrel is welded to an electrode and is electrically conductive, a person with ordinary skill in the art would have found it obvious to also weld another end of the mandrel to either the inner or outer casing (1 and 3 are metal per Wang [0038, 0043-0044, 0046]) to create a positive or negative polarity terminal as needed for the design constraints of modified Wang. In this instance, the mandrel would be an obvious substitute or beneficial redundant means of conductive connection from the electrode core to the battery casing, instead of or alongside the tabs taught by Wang (see also MPEP 2143 I B-C). Additionally, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP 2144.04), so the selection of either the outer versus inner casing to weld the mandrel to would be within the ambit of one with ordinary skill in the art, depending on the polarity and attachments of each electrode to meet the desired design; Wang [0046] further supports the rearrangement of anode versus cathode electrodes/casings within the button cell design.
Therefore, all limitations of instant claims 17 and 18 are rendered obvious.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-11, filed 02/15/2022, with respect to the rejection(s) of claim(s) 1, 13, 19, and their dependent claims under 35 USC 103 have been fully considered and are persuasive in regards to the newly added limitations within these amended claims directed to the opening within the bottom wall of the insulating grommet and shape of said grommet.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly recited limitations within the amended independent claims regarding the shape of the grommet and location of the opening therein.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balk et al. (US 2012/0247107 A1) teaches an insulation material for a battery which is folded to fit a specific volume and shape (figs. 4-5 and abstract).
Li (CN 216563407 U, machine translation of description attached) teaches insulation end cover 5 with opening 51 (Fig. 5 and numbered translation para. 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728